950 A.2d 1282 (2008)
287 Conn. 907
Bobby PETERSON
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided May 6, 2008.
Laljeebhai R. Patel, special public defender, in support of the petition.
James M. Ralls, senior assistant state's attorney, in opposition.
The petitioner Bobby Peterson's petition for certification for appeal from the Appellate Court, 106 Conn.App. 778, 947 A.2d 1 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration or decision of this petition.